Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rebecca Scarr on 02/14/2022.
The application has been amended as follows: 
363. (Currently Amended) The isolated antibody of claim 361, comprising a heavy chain comprising an amino acid sequence of SEQ ID NO[[s]]: 260 and a light chain comprising the amino acid sequence of SEQ ID NO: 274.
366. (Currently Amended) The isolated antibody of claim 365, wherein the antibody comprises a heavy chain comprising an amino acid sequence of SEQ ID NO[[s]]: 260 and a light chain comprising the amino acid sequence of SEQ ID NO: 274.
375. (Currently Amended) The isolated polynucleotide of claim 373, wherein the antibody comprises a heavy chain comprising an amino acid sequence of SEQ ID NO[[s]]: 260 and a light chain comprising the amino acid sequence of SEQ ID NO: 274.

412. (Currently Amended) The host cell of claim 410, wherein the antibody comprises a heavy chain comprising an amino acid sequence of SEQ ID NO[[s]]: 260 and a light chain comprising the amino acid sequence of SEQ ID NO: 274.
421. (Currently Amended) The method of claim 419, wherein the antibody comprises a heavy chain comprising an amino acid sequence of SEQ ID NO[[s]]: 260 and a light chain comprising the amino acid sequence of SEQ ID NO: 274.

Conclusion
Claims 185, 191-197, 200-204, 212, 216-222, 224, 293, 295, 316, 329-330, and 361-455 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221. The examiner can normally be reached M-F 9:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NELSON B MOSELEY II/Examiner, Art Unit 1642